Name: Council Regulation (EEC) No 2632/85 of 16 September 1985 amending Regulation (EEC) No 3247/81 on the financing by the European agricultural guidance and guarantee fund, guarantee section, of certain intervention measures, particularly those involving the buying in, storage and sale of agricultural products by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 85 Official Journal of the European Communities No L 251 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2632/85 of 16 September 1985 amending Regulation (EEC) No 3247/81 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section , of certain intervention measures , particularly those involving the buying in, storage and sale of agricultural products by intervention agencies obtained from the compulsory distillation referred to in Article 41 of the said Regulation is to be considered as intervention intended to stabilize an agricultural market within the meaning of Article 1 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy Q, as last amended by Regulation (EEC) No 3509/80 (8) ; whereas Regulation (EEC) No 3247/81 should be amplified to take account of the specific features of financing public storage of alcohol derived from the distillation of wine , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to . the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1716/84 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3247/81 (3), as last amended by Regulation (EEC) No 1717/84 (4), lays down the rules and conditions governing the annual accounts which serve to ascertain the expenditure to be financed by the Guarantee Section of the EAGGF in respect of intervention measures for which a specific unit rate has not been fixed under a common organization of the market ; Whereas, in the light of experience, the rules and conditions relating to olive oil should be supple ­ mented by various detailed provisions and further details should be added to the provisions applying in cases where Member States decide not to make use of tolerance margins ; Whereas Article 41a of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 798/85 (6), provides that the buying in by intervention agencies of products Article 1 Regulation (EEC) No 3247/81 is hereby amended as follows : 1 . In Article 3 :  the fourth subparagraph of paragraph 2 is replaced by the following : 'Discrepancies in quantities due to theft or loss attributable to identifiable causes shall not be taken into account for the purposes of calculat ­ ing the tolerance . The value of these quantities shall be entered on the credit side of the accounts on the date when the theft or loss took place or when the theft or loss was noticed . Subject to the detailed provisions in Annex II, the value shall be determined in accordance with the provisions laid down for quantities exceeding the tolerance . However, if on that date the new marketing year has not yet begun,(&gt;) OJ No L 216, 5 . 8 . 1978 , p. 1 .(2) OJ No L 163 , 21 . 6 . 1984, p. 1 . (3) OJ No L 327, 14 . 11 . 1981 , p. 1 (4) OJ No L 163 , 21 . 6 . 1984, p. 8 . 0 OJ No L 54, 5 . 3 . 1979 , p. 1 . h OJ No L 89, 29 . 3 . 1985, p. 1 . 0 OJ No L 94, 28.4.1970, p. 13 . 8 OJ No L 367, 31.12.1980, p. 87 . No L 251 /2 Official Journal of the European Communities 20 . 9 . 85 the intervention price for the current marketing year shall be used, increased if necessary by all the monthly increases.' ;  paragraph 3 replaced by the following : beginning of the budget year concerned or, when the product in question is not held in intervention stocks at the beginning of the budget year, at the latest during the month following intervention purchase of this product . It shall be forwarded to the Commission in conjunction with any statement made under Article 5 ( 1 ) (a) of Regulation (EEC) No 729/70 and shall be valid for the whole of the budget year in question . For the purposes of the above provisions, the budget year shall be as defined in Article 6 ( 1 ) of Regulation (EEC) No 3184/83 (') ¢ '3 . It may be decided that the standard amount f6r storage or withdrawal referred to in Article 6 of Regulation (EEC) No 1883/78 shall be increased, provided a Member State makes a statement that it will not apply the tolerance limits and provided it stands guarantee to the EAGGF for the whole quantity of a product in store . This statement must be made before the (  ) OJ No L 320, 17. 11 . 1983 , p. 1 . 2 . The following sections are added to Annex II : 'VIII . OLIVE OIL For the purposes of applying the provisions dealing with discrepancies in quanti ­ ties due to theft or loss attributable to identifiable causes, the intervention price for the relevant quality of oil shall be used, increased by all the monthly incre ­ ments. IX. ETHYL ALCOHOL DISTILLED FROM WINE 1 . Valuation of quantities bought in In the case of alcohol bought in under Article 41a of Regulation (EEC) No 337/79, an amount equal to the aid to the distiller provided for in Article 41 (5) of the said Regulation shall be deducted from the buying-in price of the alcohol by intervention agencies and entered against the budget item allocated to distillation . The value of the alcohol bought in, after deduction of the aid, shall be entered under the heading designated for the taking over of alcohol, under heading III/2. The aid to be deducted shall be that applying to the quality of alcohol sent for intervention . 2. For the purposes of applying the provisions on tolerance margins, the buying-in price to be adopted shall be the highest for the quality of alcohol sent for intervention after deduction of an amount equal to the aid referred to in paragraph 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 September 1985. For the Council The President M. FISCHBACH